Citation Nr: 1644797	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 
 
2.  Entitlement to an increased rating for posttraumatic stress disorder, rated as      50 percent disabling prior to March 19, 2011, and 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2001 to August 2001 and from March 2003 to November 2004.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2008 and January 2013 rating decisions of the Sioux Falls, South Dakota, VA Regional Office (RO). 

The Veteran testified before the Board at a June 2011 hearing; a transcript of the hearing has been associated with the claims file.  These matters were previously remanded by the Board in September 2011 and September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board may render a decision on these issues.  First, the AOJ must obtain additional relevant records from the Rapid City Vet Center.  December 2015 treatment records from the VA Black Hills Health Care System (HCS) reference ongoing posttraumatic stress disorder (PTSD) treatment at the Rapid City Vet Center; the latest Vet Center record currently associated with the claims file is a May 2014 treatment note.  Thus, the most recent records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, a supplemental VA medical opinion is necessary to address evidence in the claims file.  The February 2016 VA medical opinion states that the medical records do not indicate a link between the Veteran's overeating and weight gain with his service-connected PTSD.  An October 2012 VA treatment record, however, discussed the Veteran's "emotional eating" and his "maladaptive cues" through which he associated anxiety with hunger.  The February 2016 opinion does not appear to have considered this note; thus, a supplemental opinion is required to address whether this record demonstrates a link between the Veteran's service-connected PTSD and his weight gain.
	
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claims, to include Rapid City Vet Center treatment records beyond May 2014.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  After completing the above, obtain an addendum opinion from the February 2016 VA opinion provider, if available.  Otherwise the opinion must be sought from a similarly qualified provider.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the opinion provider must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the opinion provider is informed that the Veteran is competent to report symptoms experienced and treatment provided both during and after his service because this is based on his firsthand knowledge.  

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's weight gain is proximately due to or the result of his service-connected PTSD?

In answering this question, the opinion provider must address the Veteran's claims that he self-medicated his PTSD symptoms with food, which resulted in an eating disorder and caused him to gain weight and become morbidly obese.  The  examiner must also address the October 2012 VA treatment record noting the Veteran's "emotional eating" and his "maladaptive cues" associating anxiety with hunger.

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's weight gain is aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD?  

In answering this question, the opinion provider must address the Veteran's claims that he self-medicated his PTSD symptoms with food, which resulted in an eating disorder and caused him to gain weight and become morbidly obese.  The  examiner must also address the October 2012 VA treatment record noting the Veteran's "emotional eating" and his "maladaptive cues" associating anxiety with hunger.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




